IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                      : NO. 432
APPOINTMENT TO                              : JUDICIAL ADMINISTRATION DOCKET
ADMINISTRATIVE GOVERNING BOARD              :
OF THE FIRST JUDICIAL DISTRICT              :
                                            :
                                            :




                                      ORDER

PER CURIAM:



             AND NOW, this 29th day of October, 2014, pursuant to this Court’s Order

dated December 22, 2000, In Re: Administrative Reorganization of the First Judicial

District, No. 225 Judicial Administration Docket, No. 1, the Honorable Kevin M. Dougherty

is hereby appointed Chairperson of the Administrative Governing Board of the First Judicial

District for a term of one year, effective December 1, 2014, or until further Order of the

Court.